 In the Matter Of MIAMI COPPER COMPANY, EMPLOYERandINTER=NATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, C. I. 0.,PETITIONERCase No. 21-R-3400.-Decided September 25,1946Mr. James R. Malott,of Globe, Ariz., andMr. B. R. Coil,of Miami,Ariz., for the Employer.Mr. Arthur Ashby,of Miami, Ariz., for the Petitioner.Mr. Cotton Murray,of Phoenix, Ariz., for the Blacksmiths.Mr. W. D. Taylor,of Tucson, Ariz., for the Metal Trades.Mr. Martin T. Carzacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Globe,Arizona, on August 2, 1946, before William T. Whitsett, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the Black-smiths moved to dismiss the petition. The hearing officer referred themotion to the Board. For reasons stated,infra,the motion is herebydenied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMiami Copper Company is a Delaware corporation engaged in themining and milling of copper-bearing ore at Miami, Arizona.During1945, it purchased $857,000 worth of supplies and materials, of which50 percent originated outside the State of Arizona.During the sameperiod, it produced more than 24,000 tons of blister copper, all of whichwas shipped out of the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L. R. B., No. 10.34 MIAMI COPPER COMPANYH. THE ORGANIZATIONSINVOLVED35The Petitioner is a, labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Blacksmiths, Drop Forgers & Help-ers, Local No. 625, herein called the Blacksmiths, is a labor organiza-tion affiliated with the American Federation of Labor, claiming torepresent employees of the Employer.Metal Trades Department of the American Federation of Labor,herein called the Metal Trades, is a labor organization which is asignatory to a collective bargaining contract between the Employerand six American Federation of Labor craft unions, including theBlacksmiths.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On November 24, 1944, the Employer entered into a collective bar-gaining contract with six American Federation of Labor craft unions,including the Blacksmiths, for a period of 1 year, renewable auto-matically from year to year thereafter, "unless on or before the thir-tieth day next preceding any anniversary date, either party shallnotify the other in writing of a desire to modify or terminate thesame."The contract further provided that in the event the noticeexpressed a desire for modification only, the parties were to enterinto immediate negotiations and "pending the outcome of such nego-tiations this agreement shall continue in effect as written until modi-fied by mutual agreement."However, if the notice indicated "a desireto terminate, such termination shall become operative at the close ofthe 1 year period."In October 1945, the contracting parties exchanged notices of adesire to modify the 1944 agreement.Thereafter, the parties con-ducted negotiations respecting proposed modifications until on orabout June 9, 1946, when they apparently reached an oral understand-ing as to the terms to be incorporated in a new written contract whichwas not signed, however, until August 2, 1946.Meanwhile, the Peti-tioner on May 13, 1946, requested recognition from the Employer andon June 9, 1946, filed its petition with the Board.The Blacksmiths contends that no question of representation existsat the present time because (a) the 1944 agreement is a bar inasmuchas it remained in effect until the 1946 contract was signed, and (b)'The Metal Trades apparently does not desire to be, and therefore is not, included onthe ballot in the election directed hereinafter. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the unit desire to be represented by the Blacksmithsas evidenced by the fact that each of them signed authorization cardsin behalf of the Blacksmiths subsequent to the filing of the petitionand by the further fact that none of them availed themselves of theopportunity afforded in November 1945 to 'resign from membershipin the Blacksmiths as permitted by the maintenance of membershipclause in the 1944 agreement.As to the Blacksmiths' initial conten-tion, the 1944 agreement, after notice of a desire for modification wasserved, became one of indefinite duration.2As such it is not a bar.3The second contention made by the Blacksmiths is equally withoutmerit.Whether the employees in the unit desire to be represented bythe Blacksmiths, as asserted by the latter, is to be determined in thesecret election directed hereinafter and not by reference to authoriza-tion cards or evidence of union membership.'Iv. TIIE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allblacksmiths, blacksmiths' helpers, drill sharpeners, steel temperers, bitgrinders, and bit temperers of the mine surface shops, employed bythe Employer at its Miami, Arizona, mine, excluding supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9_ (b) of theAct.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Miami Copper Company,Miami, Arizona, an election by secret -ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-roll2SeeMatter of Inspiration Consolidated CopperCo , 63 N L R R 6793Matter of Inspiration Consolidated CopperCo, 63 N. L R B 679. The Blacksmithsdid not contend that the 1946 contract is a bar Inasmuch as this agreement was signedafter the Petitioner had filed its petition with the Board, it obviously cannot serve to bara present determination of representativesSee Matter of Fifth AveShoeCorporation,69N. L It. B. 400.4^Matter -of Crucible SteeL Casting'Company,68- N L R B 14,3.This is substantially the same unit previously found appropriate inMatterof MiamiCopper Company,44 N L R B 1300 MIAMI COPPER COMPANY37period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by International Union of Mine, Mill andSmelter Workers, C. I. 0., or by International Brotherhood of Black-smiths, Drop Forgers & Helpers, Local No. 625, A. F. L., for the pur-poses of collective bargaining, or by neither.